DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim (US 2014/0061781).
	In re claim 1, Kim teaches a method for fabricating a semiconductor device, comprising:
forming a trench 107 in a substrate 101 (Fig. 3A);
forming a gate dielectric layer 109 ([0042]) over a surface of the trench 107 (Fig. 3B);
forming a lower gate 113, which partially fills the trench 107, over the gate dielectric layer 109 (Fig. 3C);
forming a low work function layer 115 (i.e. composed of an N+ doped polysilicon, [0046]), which has a lower work function than the lower gate 113 (i.e. composed of a metal material, [0038], note: the N+ doped polysilicon layer 115 has a work function lower than that of lower gate 113, [0039]), over the lower gate 113 (Fig. 3D);
forming spacer 118 over the low work function layer 115 or 117 (Figs. 3D, 3G);
etching the low work function layer 115 to be self-aligned with the spacer 116 (i.e. evolving from Fig. 3D to Fig. 3E, wherein the etched top surface of the low work function layer 115, which then became layer 117 in Fig. 3E, is self-aligned with the etched top surface of a spacer layer 116, which then became the spacer 118 in Fig. 3E.  In other words, the top surface of layer 117 is self-aligned with the top surface of the layer 118, as shown in Fig. 3E), in order to form vertical gate 117 on both upper edges of the lower gate 113 (Fig. 3E); and
forming an upper gate 121 over the lower gate 113 between inner sidewalls of the vertical gate 117 (Fig. 3G).

    PNG
    media_image1.png
    280
    261
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    302
    263
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    315
    262
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    306
    257
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    288
    285
    media_image5.png
    Greyscale

	In re claim 2, Kim teaches that the forming of the spacer 118 on the low work function layer 115 or 117 comprises: forming a spacer layer 116 over the low work function layer 115 (Fig. 3D); and forming the spacer 118 that are vertically extended on an upper edge of the low work function layer 117 by etching the spacer layer 116 (i.e. evolving from Fig. 3D to Fig. 3E).

	In re claim 3, Kim teaches that the spacer 118 is formed of a material having an etch selectivity with respect to the low work function layer 115 or 117, because the spacer 118 or 116 (i.e. formed from a metal, [0037], [0047]) is formed of a different material from that of the low work function layer 115 or 117 (i.e. formed from an N+ 

	In re claim 5, Kim teaches that the forming of the low work function layer 117 on the lower gate 113 comprises: forming a low work function material 115, which fills the trench 107 (note: “fills the trench” can be reasonably interpreted as partially fills or completely fills), on the lower gate 113 (Fig. 3D); and recessing the low work function material 115 to form the low work function layer 117 at a level lower than a top surface of the substrate 101 (Fig. 3E).

	In re claim 7, Kim teaches that the low work function layer 117 comprises N-type polysilicon ([0046]).

	In re claim 8, Kim teaches that the forming of the upper gate 121 on the lower gate 113 between the inner sidewalls of the vertical gate 117 comprises: forming an upper gate layer 119 on the substrate 101 to fill the space between the inner sidewalls of the vertical gate 117 (Fig. 3F); and recessing the upper gate layer 119 to form the upper gate 121 at a level lower than the top surface of the substrate 101 (Fig.3G).

	In re claim 10, Kim teaches that each of the lower and upper gates 113 and 121 comprises a metal-based material (note: lower gate 113 is formed from layer 112 and upper gate 121 is formed from layer 119, wherein both layers 112 and 119 are formed 

	In re claim 12, Kim teaches that the forming of the upper gate 121 on the lower gate 113 between inner sidewalls of the vertical gate 117 is performed in a state where the spacer 118 remain (Fig. 3G).

	In re claim 13, Kim teaches further comprising forming a barrier layer 111 ([0036]) on the lower gate 113 (Fig. 3C) before the forming of the low work function layer 117 (Fig 3E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0061781) in view of Kang et al. (US 2016/0315088).
	In re claim 6, Kim is silent as to the low work function layer 115 or 117 comprises a low work function material (i.e. formed from an N+ doped polysilicon, [0046]) having a work function lower than a mid-gap work function of silicon.  Kang et al., however, in an analogous art, teach that the N-type doped polysilicon has a work function lower than the mid-gap work function of silicon ([0016]).   Therefore, one of the ordinary skill in the art, before the effective filing date if the claimed invention, would have recognized that Kim does imply the limitation of claim 6, as similar material (i.e. N-doped polysilicon) will yield similar property (i.e. having the work function lower than that of silicon).  

Allowable Subject Matter
Claims 4, 11, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2014/0061781.  The improvement comprises: removing the spacer before the forming of the upper gate on the lower gate between the inner sidewalls of the vertical gate (claim 11); the forming of the barrier layer on the lower gate comprises exposing a top surface of the lower gate to a plasma treatment, in order to form the barrier layer (claim 14); barrier layer is formed of surface nitride of the lower gate (claim 15); the lower gate comprises titanium nitride, and the barrier layer comprises nitrogen-rich titanium nitride obtained by nitriding the titanium nitride (claim 17); etching a part of the barrier layer to be self-aligned with the vertical gate after the forming of the vertical gate, wherein the etched barrier layer is located between the upper edge of the lower gate and the vertical gate (claim 18); forming a first doped region and a second doped region that laterally overlap the vertical gate in the substrate; forming a bit line coupled to the first doped region; and forming a capacitor coupled to the second doped region (claim 19).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 17, 2021



/HSIEN MING LEE/